Electronically Filed
                                                       Supreme Court
                                                       SCPW-15-0000555
                                                       11-AUG-2015
                                                       12:43 PM



                          SCPW-15-0000555

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                DIANNA NALANI KUPAHU, Petitioner,

                                vs.

           BERT I. AYABE, Judge of the Circuit Court
    of the First Circuit, State of Hawai#i, Respondent Judge,

                               and

 HALE AUPUNI COMMUNITY ASSOCIATION; JOHN DOES 1-50; JANE DOES 1-
50; DOE PARTNERSHIPS 1-50; DOE CORPORATIONS 1-50; DOE ENTITIES 1-
        50; and DOE GOVERNMENTAL UNITS 1-50, Respondents.


                        ORIGINAL PROCEEDING
                     (CIVIL NO. 12-1-2882-11)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Dianna Nalani Kupahu’s
petition for a writ of mandamus, filed on August 3, 2015, the
documents attached thereto and submitted in support thereof, and
the record, it appears that Petitioner is not entitled to a writ
of mandamus inasmuch as she fails to demonstrate that she has a
clear and indisputable right to the requested relief or that she
lacks alternative means to seek relief.     See Kema v. Gaddis, 91
Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is
an extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action).   Petitioner may, as appropriate,
seek relief in an appeal from a final judgment entered relating
to the foreclosure sale or in her pending appeal in CAAP-15-
0000447.   Accordingly,
           IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.
           DATED: Honolulu, Hawai#i, August 11, 2015.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson




                                  2